ArviR2L
                                    Jkkiit
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          04/20/2021



                                                                                      Case Number: DA 18-0328


                                         DA 18-0328
                                                                          FILED
STATE OF MONTANA,                                                         APR le 2021
                                                                       Bowen Greenwood
              Plaintiff and Appellee,                                Clerk of Supreme Court
                                                                        State of Montana


       v.                                                           ORDER

JUAN ANASTASIO RODRIGUEZ,

              Defendant and Appellant.



       On March 31, 2021, Defendant and Appellant Juan Anastasio Rodriguez filed a
petition for rehearing of this Court's March 16, 2021 decision in State v. Rodriguez, 2021
MT 65,403 Mont. 360,         P.3d       . The State has responded in opposition.
       Under M.R. App. P. 20, this Court will consider a petition for rehearing only if the
opinion "overlooked some fact material to the decision," if the opinion "overlooked some
question presented by counsel that would have proven decisive to the case," or if the
opinion "conflicts with a statute or controlling decision not addressed" by the Court. M. R.
App. P. 20(1)(a)(i-iii).
       Rodriguez asserts rehearing is warranted in this case because the Court's plain error
analysis of the trial testimony of Ladonna Maxwell "fail[ed] to account for the effect her
mixed testimony likely had on the jury" and because the Court erred in determining he had
not "presented sufficient record-based inefficacy to warrant reversal based on ineffective
assistance ofcounsel."
       Having reviewed Rodriguez's petition and the State's response,the Court concludes
rehearing is not warranted under M. R. App. P. 20. Regarding the testimony of Maxwell,
Rodriguez simply rehashes the same arguments regarding cautionary instructions he
previously made. This Court squarely addressed and rejected those arguments in its
Opinion, noting we were not "firmly convinced" it was necessary to exercise plain error
review regarding a cautionary instruction as Rodriguez did not object to Maxwell's
testimony at trial. Rodriguez,¶ 21. In addition, Rodriguez again only cites to "persuasive"
federal authority for his contention a cautionary instruction should have been given but
fails to address how the Court not following non-binding federal authority could mean its
Opinion "conflicts with a statute or controlling decision not addresser by the Court as
required by M. R. App. P. 20(1)(a)(iii). Regarding Rodriguez's ineffective assistance of
counsel argument, we noted there was an insufficient record to determine "why" counsel
did not cross-examine Jean McAllister on false reporting and therefore his claims were not
appropriate for resolution on direct appeal. Rodriguez, IN 35-36. Rodriguez's new
arguments in his petition do nothing to change this fact. Once again, Rodriguez fails to
demonstrate the Court's Opinion either "overlooked some fact material to the decisioe or
"conflict[ed] with a statute or controlling decision not addressed" by the Court. M.R. App.
P. 20(1)(a)(i, iii). Accordingly,
       IT IS HEREBY ORDERED that the Petition for Rehearing is DENIED.
       The Clerk of this Court shall provide a copy of this Order to Juan Anastasio
Rodriguez and to all counsel of record.
                        `7"
      DATED this-0 day of April, 2021.



                                                              Chief Justice




                                                           /4-(-?-7„


                                                                 Justics61.—